Citation Nr: 1309611	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-10 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including secondary to service-connected hypertension.

2.  Entitlement to a rating higher than 20 percent for a right ankle disability, specifically, for a sural nerve injury with limitation of motion and arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active military service from July 1977 to January 1984.

This appeal to the Board of Veterans' Appeals (Board) originated from September 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of his claim for service connection for diabetes mellitus, including secondary to service-connected hypertension, during a hearing held before the undersigned Veterans Law Judge in September 2007.

In February 2008, the Board denied the Veteran service connection for diabetes mellitus, including secondary to service-connected hypertension.  He then appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

By memorandum decision dated in December 2009, the Court set aside the Board's decision and remanded the claim to the Board for additional proceedings consistent with the memorandum decision.  More specifically, the Court instructed the Board to inform the Veteran, who had testified that he had had trouble getting a doctor to furnish a medical opinion in support of his claim, that he had the option of submitting treatise and authoritative writings from current medical research to establish the required medical nexus.

In turn, in decisions issued in August 2010 and January 2012, the Board remanded the claim of entitlement to service connection for diabetes mellitus, including secondary to service-connected hypertension, to the RO for additional development.  This development included informing the Veteran as the Court had instructed and obtaining a medical nexus opinion concerning the etiology of his diabetes, which contemplated the articles he submitted in response to the Board's 
Court-ordered notification.

In the January 2012 decision, the Board also denied the Veteran entitlement to a rating higher than 20 percent for a right ankle disability, specifically, for residuals of a sural nerve injury, including limitation of motion and arthritis.  He then appealed that decision to the Court.  

In October 2012, based on a Joint Motion for Partial Remand, the Court remanded this claim to the Board for action consistent with the terms of the joint motion.  According to these terms, the Board is to consider whether he is entitled to separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 and 38 C.F.R. § 4.124a, DC 8525 and/or whether he is entitled to a higher rating for his right ankle disability under 38 C.F.R. § 4.71a, DC 5284.

The Board has advanced these claims on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although there is no disputing the Veteran has diabetes mellitus, the most competent and credible evidence indicates it is unrelated to his military service, including caused or exacerbated by his service-connected hypertension.

2.  His right ankle disability is severe, affecting his entire foot and gait, involving degenerative joint disease (so arthritis) of his right ankle and foot, persistent deformities at the Achilles tendon and lateral ankle/heel and a large callus, causing constant ankle stiffness, swelling, and significant limitation of motion.

3.  Neurological residuals of his sural (sensory) nerve injury are separate and distinct from those of his right ankle and foot arthritis, severe, and include persistent radiating pain into the distal posterolateral leg and lateral foot and heel, persistent numbness in the lateral heel and foot, and weakness in his right ankle.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active military service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disability, especially his hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria are met, however, for entitlement to a higher 30 percent rating for the right ankle disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2012).

3.  As well, the criteria are met for entitlement to a separate 10 percent rating for the sural nerve disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.124a, DC 8525 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

According to the Federal Circuit, in a case for an increased rating, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise the Veteran that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Rather, in such a case, VA must provide generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to an increased rating.  Id.   

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this particular case at hand, the RO provided the Veteran VCAA notice concerning his claims by way of letters dated in July 2004, June 2007, November 2007, November 2008 and August 2010.  The content of these letters reflects compliance with the pertinent statutory and regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate them, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated it was developing his claims pursuant to this duty.  The RO also provided him all necessary information on "downstream" disability ratings and effective dates.  As well, the RO identified the evidence it had received in support of his claims and the evidence it was responsible for obtaining.

The RO indicated it would make reasonable efforts to assist him in obtaining all other outstanding evidence, provided he identified the sources of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.

In its August 2010 and January 2012 remands of these claims, the Board explained to the Veteran that the claims file included articles suggesting a correlation between hypertension and diabetes, but did not include a medical nexus opinion addressing whether the Veteran's hypertension was related to (caused or aggravated by) his diabetes.  The Board indicated such an opinion is necessary to support his service connection claim.  

Some of the VCAA notice letters were not sent in the preferred sequence, having been provided after, rather than before, an initial adjudication of these claims.  But the RO rectified ("cured") this timing defect in the provision of the notices by since readjudicating the claims in July 2011 and May 2012 SSOCs.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).

In this case, the RO obtained all evidence the Veteran identified as being potentially pertinent to his claims, including his service and post-service treatment records.  The RO also afforded him VA compensation examinations.  There is now the required evidence needed to address the etiology of his diabetes mellitus, including in terms of its claimed relationship with his military service and service-connected hypertension.  There also is the evidence needed to address the severity of his service-connected right ankle/foot disability, including associated nerve damage.  .

The Board also afforded the Veteran a hearing, during which he had an opportunity to testify as to the onset of his diabetes and the severity of his service-connected right ankle/foot disability.

Given all this development, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss in exhaustive detail the evidence the Veteran has submitted or which VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

A.  Service Connection

The Veteran alleges that his diabetes mellitus was caused or aggravated by his service-connected hypertension.  According to his September 2007 hearing testimony, he was diagnosed with diabetes in approximately 2002 at VA.  He acknowledges that his primary care and new doctors have indicated that there is no correlation between his diabetes and hypertension, but contends that a patient advocate who spoke with a pathologist told him that the paths of these conditions can cross.  He argues that, per these individuals, the conditions are possibly linked when there is evidence of sustained organ damage.  

In support of his claim, the Veteran has cited to articles establishing the existence of a causative relationship between hypertension and diabetes.  These articles indicate that in 95 percent of cases involving these two conditions, hypertension precedes the onset of diabetes mellitus.  He has also cited to articles listing 13 risk factors for Type 2 diabetes, including age greater than 45 years, excess body weight, low HDL cholesterol, elevated triglycerides, low activity level and high blood pressure, indicating that blood pressure over 140/90 is linked to an increased risk of type 2 diabetes, and also indicating that beta blockers appear to increase the risk of diabetes.   

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1111, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like diabetes mellitus are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So in certain instances lay evidence has been found to be competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

This is not always the case, however, as in certain other instances laypersons have not been found to be competent to provide evidence in more complex medical situations, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When this occurs, there must be supporting medical evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

In essence, then, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or where the incident, event, injury or disease in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

A Veteran is competent to report what he can observe and feel through the senses.  See Layno.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

But once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In ultimately rendering a decision on appeal, the Board must analyze the competency, then credibility, and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Veteran's Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory (meaning both competent and credible), the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Post-service medical documents, including VA and private treatment records dated since 2002 and a report of VA examination conducted in December 2010, confirm that the Veteran has diabetes mellitus, which a doctor first diagnosed in October 2002, decades after the Veteran left the military.  As the diabetes did not manifest within the one year period following discharge, thereby precluding the Veteran from a grant of service connection for diabetes on a presumptive basis, the question that remains is whether this condition is related to the Veteran's active service or service-connected hypertension.  

Since 2002, the Veteran has continued to receive treatment for diabetes mellitus.  As he indicated during his hearing, he asked two of his treating doctors whether his diabetes and hypertension were related and tried to get them to submit a medical opinion in support of this claim.  Unfortunately, however, as VA treatment records dated in March 2007 show, the doctors responded unfavorably.  

In response to the Veteran's stated belief that the conditions are related, one doctor told the Veteran that hypertension did not cause the diabetes.  In response to the Veteran asking whether "the paths" of hypertension and diabetes crossed, the other doctor told the Veteran that the paths of these two diseases crossed at end-organ dysfunction, which the Veteran did not yet have.  No other medical professional addressed the etiology of the Veteran's diabetes mellitus during his many treatment visits.  

A VA examiner discussed this matter during a VA examination conducted in December 2010 and in an addendum opinion dated March 2012.  On those dates, the examiner reviewed the claims file, acknowledged the medical history, including that the Veteran's hypertension preceded his diabetes by in excess of 20 years (initial diagnoses of hypertension in 1978 (per practitioner's notes) and diabetes in 2002), and ruled out a relationship between the Veteran's hypertension and diabetes (found the diabetes less likely than not attributable to military service and less likely than not secondary to, proximately due to or the result of, or chronically aggravated by hypertension).  

The examiner based this conclusion on the following findings: (a) There is no objective data to support a claim that hypertension causes or aggravated diabetes mellitus; (b) Diabetes mellitus is a condition of abnormal carbohydrate metabolism characterized by hyperglycemia, associated with a relative or absolute impairment in insulin secretion along with varying degrees of peripheral resistance to the action of insulin; (c) Although hypertension and diabetes mellitus can occur together, hypertension does not lead to diabetes mellitus; (d) Although, historically, high-dose Hydrochlorothiazide (over 25 mg.), which is used to treat hypertension, was associated with the development of hyperglycemia, the Veteran has not been treated with such a dosage; (e) Low dose (equivalent of 12.5 mg/day) hydrochlorothiazide, which the Veteran received in July 2004, is associated with little or no change in plasma glucose levels; (f) The articles the Veteran submitted discuss the effect of the use of medications, particularly high dose medications, in a person already diagnosed with diabetes and do not suggest that hypertension or its treatment causes diabetes mellitus; and (g) Although high blood pressure is a risk factor for diabetes, the evidence is not sufficient to identify that specific risk factor as the cause or aggravation of the condition, particularly with a number of other risk factors present; (h) Beginning in 1998, the Veteran had elevated triglycerides of 201 (normal being less than 149), a finding commonly associated with excess alcohol ingestion, was treated for hyperlipidemia as early as 1999, was identified as overweight to obese with a body mass index (BMI) of 36.81 in 1999, maintained a BMI of 35 during recent VA visits, was instructed to increase exercise in September 1999, which implies he had a low level of exercise at that time, and received a beta blocker for hypertension, which he self discontinued; (i) The obesity, being prolonged, substantial and well documented, is the most likely significant risk factor; (j) "Risk factor" as defined by WebMD is a characteristic statistically associated with, but not necessarily causally related to, an increased risk of morbidity or mortality; and (k) The hypertension is controlled and has not resulted in nephropathy, which shows it is not aggravated by the Veteran's diabetes mellitus.  (The last finding is not relevant in this case as the Veteran is alleging aggravation of his non-service connected diabetes, not his hypertension.)

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board finds the VA examiner's December 2010 and March 2012 opinions probative, indeed, most probative of the relevant evidence concerning the determinative issue of causation.  They are based on a review of the claims file and an accurate accounting of the clinical evidence of record and the Veteran's reported medical history.  In addition, they contemplate the articles the Veteran submitted in support of this claim and are substantiated by rationale.  Rationale is where most of the probative value of an opinion is derived, not from mere review of the claims file or the opinion ultimately stated.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (far more important than a review or the opinion is the reasoning employed in arriving at the ultimate conclusion).  
  
The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions thus represent the only evidence of record linking his diabetes mellitus to his active military service or service-connected hypertension.  Although the Veteran is competent to state that he has experienced certain symptoms of diabetes mellitus for a particular number of years, such as dizziness or lethargy as both are capable of lay observation (which, incidentally, he has not), with no training or expertise in medicine, he is not competent to ascribe these symptoms to his diabetes, or to relate or attribute them to an in-service event, injury or disease or his service-connected hypertension.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition, if not a "simple" condition, or to provide probative comment on its etiology).

There is no disputing the Veteran has diabetes mellitus.  Rather, the question is whether this condition is related to service or caused by, or proximately due to, the result of or aggravated by his service-connected hypertension.  As the record stands, there is no evidence establishing that the Veteran's diabetes manifested prior to 2002, decades after his military service, no competent and credible evidence relating these two conditions and no evidence, competent and credible or otherwise, alternatively establishing continuity of diabetes-related lay observable symptomatology since service.  

The Board thus concludes that diabetes mellitus was not incurred in or aggravated by his service, may not be presumed to have been so incurred and is not proximately due to, the result of, or aggravated by the Veteran's service-connected hypertension.  A claimant is responsible for presenting evidence in support of his claim for benefits under the laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, though, the evidence is not in relative equipoise, meaning not evenly balanced for and against this claim.  Rather, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application and the claim resultantly must be denied.

B.  Increased Rating

As previously indicated, the Veteran seeks a rating in excess of 20 percent for his right ankle disability, consideration of that claim under DC 5284, which governs ratings of the feet, and a separate rating for residuals of the sural nerve injury under DC 8525.  The Court has remanded this claim to the Board for consideration of these matters.

1.  Schedular

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2012). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DCs, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2012).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In claims for increases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The relevant temporal focus is on the state of the disability since one year prior to the filing of the claim for an increased rating.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. 
§ 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Turning now to the relevant facts of this particular case.  During service, the Veteran developed a chronic sore and callus on his right ankle and heel.  This condition necessitated surgery, during which a doctor damaged the Veteran's sural nerve, a sensory nerve in the leg.  Eventually, the Veteran developed  arthritis in his right ankle and foot, the former of which VA and private physicians related to the sural nerve injury in September 2001 and December 2001. 

The Veteran is now service connected for residuals of this surgery, including:  
(a) sural nerve injury, with limitation of motion and arthritis, right ankle, rated 20 percent disabling; (2) tender scar, status post surgical revision, right heel, rated 10 percent disabling; and (3) skin graft scar, right thigh, rated 0 percent disabling.  He is also service connected for hypertension, rated 10 percent disabling.

In October 2007, the Veteran filed a claim for a rating higher than 20 percent for his right ankle disability.  The RO denied this claim in April 2008 and it is this decision from which this appeal ensues.

The RO has rated the Veteran's right ankle disability as 20 percent disabling under 38 C.F.R. § 4.71a, DCs 8525-5271.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned with the additional DC shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the hyphenated DCs reflect a primary service-connected disability characterized as posterior tibial nerve damage and residual arthritis, pain and limitation of motion.  . 

DC 8525 provides that a 20 percent rating is assignable for severe incomplete paralysis of the posterior tibial nerve.  A 30 percent rating is assignable for complete paralysis of the posterior tibial nerve; plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. § 4.124a, DC 8525 (2012).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2012).

DC 5271 provides that a 20 percent rating is assignable for marked limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2012).  A 20 percent rating is the maximum rating assignable under this DC.  

Other DCs are potentially applicable to this claim.  For instance, DC 5270 provides that a rating of at least 20 percent is assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 5270 (2012).  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990).  See also Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  

In addition, DC 5284 provides that a 20 percent rating is assignable for a moderately severe foot injury.  A 30 percent rating is assignable for a severe foot injury.  38 C.F.R. § 4.71a, DC 5284 (2012).

DC 5262 provides that a 20 percent rating is assignable for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assignable for malunion of the tibia and fibula with marked ankle disability.  A 40 percent rating is assignable for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2012).

Based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's right ankle disability picture more nearly approximates the criteria for a 30 percent evaluation under DC 5284.  This disability is severe, affecting the entire foot and gait, involving degenerative joint disease of the right foot and ankle, persistent deformities at the Achilles tendon and lateral ankle/heel and a large callus, causing constant ankle stiffness, swelling, and significant limitation of motion.

The evidence or record also establishes that neurological residuals of the Veteran's sural (sensory) nerve injury are separate and distinct from those of his right ankle and foot arthritis and, as such, entitle the Veteran to a separate 10 percent rating for such residuals.  They are severe and include persistent radiating pain into the distal posterolateral leg and lateral foot and heel, persistent numbness in the lateral heel and foot, and weakness in the right ankle.

According to a report of VA examination conducted in December 2005, for decades after his surgery, the Veteran had persistent, but stable sural nerve symptoms, including burning, paresthesias along the lateral side of his foot, and an absence of sensation in the area.  He also had soreness, swelling, weakness and fatigue in his ankle, which progressively worsened and affected his activities of daily living, but not his usual occupation.

In 2007, the Veteran began complaining of increased pain and stiffness in his right ankle, foot, heel and toes.  He indicated that he was a security guard who walked a lot and that the pain was affecting his gait.  In 2008, he began receiving injections for the pain and presented to the emergency room for pain treatment.  In 2009, he underwent physical therapy for the pain and again presented to the emergency room for pain treatment.  

Since then, medical professionals, including VA examiners in December 2007 and December 2010, have confirmed that the Veteran's right ankle disability is affecting his gait and entire foot, not just the ankle.  X-rays conducted in December 2010 indicate that the Veteran now has arthritis of the foot, not just the ankle.  According to the December 2010 VA examiner, this right ankle/foot disability is causing more severe limitation of motion than was shown in December 2007, during a VA examination, and in February 2009, during a VA outpatient treatment visit.  On VA examination conducted in December 2010, the Veteran had dorsiflexion of the right ankle to 0 degrees (unable to dorsiflex beyond the neutral position due to pain) and plantar flexion of 0 to 30 degrees with pain.  See 38 C.F.R. § 4.71, Plate II (2012) (noting normal dorsiflexion as 0 to 20 degrees and normal plantar flexion as 0 to 45 degrees).  

The Veteran's right ankle/foot disability clearly worsened over the course of this appeal.  No medical professional has specifically characterized the disability as severe, but the Board finds it so when considering this significant limitation of motion, possibly increased during flare-ups (Veteran reported flare-ups in December 2010 but examiner did not discuss whether Veteran had additional limitation of motion during such flare-ups), in conjunction with the Veteran's altered gait, Achilles tendon and lateral ankle/heel deformities and callus, constant ankle stiffness and swelling, all of which the VA examiner objectively noted in December 2010.  A severe right foot disability warrants the assignment of a 30 percent rating under DC 5284.

A rating in excess of 30 percent is not assignable for the right ankle/foot disability under any other relevant DC, including DCs 5270 and 5262, as there is no evidence of record indicating that the Veteran's right ankle motion is so severely limited as to constitute ankylosis.  Although recently a VA examiner noted that the Veteran was unable to dorsiflex, no examiner has described the Veteran's right ankle as ankylosed or immobile.  During the course of this appeal, plantar flexion, inversion and eversion were all possible, albeit to limited degrees.  There is also no evidence of record indicating that the Veteran's right ankle/foot disability involves malunion of the tibia or fibula.  Medical professionals have described the ankle as stable and indicated that the Veteran is able to ambulate without assistive devices.  A rating in excess of 30 percent is thus not assignable under DC 5270 or 5262.  

It is possible for a claimant to have separate and distinct manifestations from the same injury, which permit rating the manifestations under several DCs.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition(s).  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different DCs, is to be avoided.  38 C.F.R. § 4.14 (2012).  

In this case, the 30 percent rating assigned the Veteran's right ankle arthritis under DC 5284 does not contemplate the Veteran's sural nerve damage.  According to the December 2007 and December 2010 VA examiners, this damage is causing persistent radiating pain into the distal posterolateral leg and lateral foot and heel, persistent numbness in the lateral heel and foot, and weakness in the right ankle.  These neurological symptoms are separate and distinct from the symptoms of the Veteran's right ankle and foot arthritis, which include significant limitation of motion, swelling and stiffness.  

The December 2010 VA examiner was quite specific in characterizing the sural nerve damage as severe.  Under DC 8525, a 20 percent rating is typically assigned for severe incomplete paralysis of the posterior tibial nerve.  In this case, however, the sural nerve is at issue, a nerve whose function is wholly sensory.  As such, the nerve damage must be rated as mild or, at most, moderate.  38 C.F.R. § 4.124a.  Given the VA examiner's characterization of the damage as severe, the Board finds it most appropriate to rate it as moderate, or as 10 percent disabling under DC 8525.   

2.  Extra-schedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned an increased rating on an extra-schedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign a rating on an extra-schedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extra-schedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extra-schedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the Rating Schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted when a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  See also 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.18 and 4.19, including as concerning what would constitute substantially gainful versus just  marginal employment.  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Moreover, there must be cogent evidence of unemployability in the record and on account of the disability for which the Veteran is requesting a higher rating.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Here, the Veteran has not specifically claimed entitlement to a higher rating for his right ankle/foot disability on an extra-schedular basis.  However, during his December 2010 hearing, he made comments that raise such a question.  He reported that he last worked in April 2010 in a temporary position with the hope of being permanently hired, but that his persistent right ankle issues played a role in the company's choice not to offer him the permanent position.  He further reported that he had missed two work days during the year due to right ankle pain.

The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2012).  The rating criteria for the Veteran's right ankle/foot disability reasonably describe and contemplate the extent and severity of this disability and its associated symptoms.  DC 5284 contemplates the Veteran's limitation of motion, swelling and stiffness and classifies these symptoms collectively as severe.  DC 8525 contemplates the Veteran's radiating pain, numbness and weakness and classifies these symptoms collectively as moderate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

There is also no obligation to consider a TDIU claim.  The Veteran has not claimed that his right ankle disability renders him unemployable, only that it once interfered with him getting a permanent position.  Moreover, he has not submitted evidence of unemployability.  

For these reasons and bases, the Board concludes that the evidence supports a 30 percent schedular rating for a right ankle/foot disability and a separate 10 percent schedular rating for sural nerve damage.  The benefit-of- the-doubt doctrine is not for application.


ORDER

Service connection for diabetes mellitus, including secondary to service-connected hypertension, is denied.

Entitlement to a 30 percent rating for a right ankle disability is granted.

Entitlement to a separate 10 percent rating for a sural nerve disability is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


